Citation Nr: 0917813	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  04-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to August 
1979, from February 1981 to June 1981, and from February 1991 
to June 1992.  He also had over 11 years and 3 months of 
prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO rating decision.  

The Board remanded the issue on appeal to the RO most 
recently in September 2008 for additional evidentiary 
development.  

The Veteran was scheduled to testify before a Veterans Law 
Judge in a hearing at the RO most recently in July 2008, but 
he failed to appear.  He has not provided good cause as to 
why he failed to report and has not requested a rescheduled 
hearing.  His request for hearing is accordingly deemed to 
have been withdrawn.  See 38 C.F.R. § 20.704(d).  

In a June 2006 VA treatment note, the Veteran is shown to 
have raised a claim for a total disability rating based on 
individual unemployability (TDIU).  Since the issue has not 
been developed or certified for appellate consideration, it 
is not presently before the Board and must be referred to the 
RO.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is not shown to manifested complaints or 
findings of persistently elevated blood pressure readings in 
service or to a compensable degree in the first year 
thereafter.   

3.  The currently diagnosed essential hypertension is not 
shown to have had its clinical onset in service or for many 
years thereafter.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by 
hypertension due to disease or injury that was incurred in or 
aggravated by active service, nor may any be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim 
decided hereinbelow has been accomplished.  

In December 2002, the RO sent the Veteran a letter advising 
him that to establish entitlement to service connection on 
the merits, the evidence must show an injury in active 
service or a disease that began in or was made worse during 
active service, or an event during service causing injury or 
disease.  

The Board accordingly finds that the Veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The December 2002 letter also advised the Veteran that VA 
would make reasonable efforts to obtain relevant records from 
Federal agencies and entities if authorized by the Veteran to 
do so.  

The letter also advised the Veteran that he must provide 
enough information about the records to allow VA to request 
them from the person or agency having them, and advised the 
Veteran that it was his responsibility to make sure VA 
received the records.

Accordingly, the Board finds that the December 2002 RO letter 
satisfies the statutory and regulatory requirement that VA 
notify a veteran what evidence, if any, will be obtained by 
the Veteran, and what evidence, if any, will be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating decision on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the February 2009 
Supplemental Statement of the Case (SSOC).  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted 
hereinbelow-that needs to be obtained prior to appellate 
review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the Veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the Veteran's status is not at issue, and as 
indicated the RO advised the Veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the Veteran's service and that disability).  

In a March 2006 letter, the RO advised the Veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service treatment record (STR) is on file.  In 
addition, the file includes medical records from those VA and 
non-VA medical providers that the Veteran identified as 
having relevant records.  

Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that any other VA 
or non-VA medical providers have additional records that 
should be obtained before the appeal is adjudicated by the 
Board.  

The Veteran was afforded a VA examination in January 2003.  
Following the Board's September 2008 remand, the RO attempted 
to schedule the Veteran for a further VA examination.  

In October 2008, the designated VA medical facility sent the 
Veteran a notice letter indicating that they had attempted to 
contact him in order to coordinate the scheduling of a VA 
examination.  The letter requested that the Veteran contact 
them for that purpose by a date certain.  The Veteran failed 
to respond.  

VA's duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have evidence that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, 
reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  

Since the Veteran did not cooperate with VA's attempts to 
schedule a VA examination and has not provided good cause for 
his failure to respond, the Board finds no reason to remand 
for further examination.  See 38 C.F.R. § 3.655(a) (if a 
Veteran fails without good cause to report for an examination 
scheduled in conjunction with an original compensation claim 
the claim shall be rated based on the evidence of record).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as hypertension, when a chronic disease manifests itself 
in service, or within the applicable presumptive period under 
38 C.F.R. § 3.307, and the Veteran currently has the same 
condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Under VA rating criteria, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm or 
greater, and "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnosis Code 7101, Note (1).  

In the present case, the evidence shows that the Veteran is 
competently diagnosed with hypertension.  In December 2001, 
the Veteran underwent an examination by a private 
cardiologist.  On examination, the physician found that the 
Veteran's blood pressure was 102/70.  He provided an 
assessment of hypertension, benign, which, according to the 
physician, was fairly stable.  

In addition, the Veteran underwent a VA examination in 
January 2003.  Based on her examination, the VA examiner 
provided a diagnosis of mild labile essential hypertension.  

Since the Veteran is competently diagnosed with current 
hypertension, the first element of service connection, 
evidence of a current disability, is met.  See Shedden, 381 
F.3d at 1167.  

A veteran seeking service connection, however, must establish 
not only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In that regard, the service treatment record (STR) includes 
numerous blood pressure readings from his final period of 
active duty from February 1991 to June 1992.  Blood pressure 
readings were 130/90, 118/88, 126/76 in March 1991; 130/82, 
140/80, 123/80, 140/90 in May 1991; 144/90 in June 1991; 
134/92 in July 1991; 149/81 in October 1991; 138/74 in 
November 1991; 148/93, 143/89 in January 1992; 154/62, 
128/84, 138/76, 128/88, 146/82 in February 1992; 143/68 in 
April 1992; and 130/66, 120/90 in May 1992.  

The STR also includes a February 1992 treatment note showing 
that the Veteran sought treatment for complaints of pain in 
the sternum region.  A follow-up assessment noted the 
Veteran's complaints of chest discomfort involving feelings 
of his "heart in a vice," and sharp pains in the sternum 
area of the chest since October 1991.  

The physician noted that the Veteran was negative for 
hypertension; he provided diagnoses including exogenous 
obesity; tobacco abuse; hyperlipidemia; hiatus hernia with 
reflux symptoms; chest discomfort probably secondary to 
musculoskeletal etiology.  A later follow-up note indicated a 
normal electrocardiogram (EKG).  

A February 1992 weight control consultation sheet noted a 
history of exogenous obesity, tobacco abuse, hyperlipidemia 
and hiatal hernia.  The Veteran was advised on his diet.  

Following service, the Veteran underwent a VA examination in 
September 1992. Although the examiner did not indicate if he 
reviewed the claims file, he documented a relevant medical 
history.  

In particular, the Veteran denied having a history of 
hypertension, but reported that his blood pressure had been 
high during service.  The examiner also documented the 
Veteran's complaints of heartburn and chest pains.  

On examination, the examiner found that the Veteran's blood 
pressure was 132/72 while sitting, 130/72 while recumbent, 
and 132/72 while standing.  The examiner did not provide a 
diagnosis of hypertension.  

At the time of another VA examination in October 1992, a 
blood pressure reading of 150/88 was recorded.  

In November 2001, the Veteran presented to a VA emergency 
room for treatment.  His complaints included a history of 
hypertension.  On examination, the Veteran's blood pressure 
was 100/53, with upright blood pressure in the 60's.  The 
diagnosis was orthostatic hypotension of unknown etiology.  

Shortly thereafter, a private cardiologist noted in a May 
2002 follow-up examination report that the Veteran had 
presented to the ER in the previous month at which time his 
blood pressure on admission was borderline low.  Blood 
pressure was stable after placed back on medication.  

The cardiologist also noted the Veteran's complaints of 
intermittent lightheadedness with gray vision.  According to 
the cardiologist, this would indicate that the Veteran's 
blood pressure was low at that point.  

On examination, the Veteran's blood pressure was 110/80, but 
the cardiologist commented that the Veteran's blood pressure 
was actually somewhat low.  He did not, however, change his 
assessment of hypertension, benign.  

In a November 2002 follow-up, Dr. JC found that the Veteran's 
blood pressure was 88/50 right and 90/70 left.  His 
assessment was that of hypertension, controlled.  

In a May 2003, the Veteran underwent a follow-up consultation 
with Dr. JC.  On examination, the Veteran's blood pressure 
was 130/90.  The physician noted hypertension, numbers up 
slightly.  

Dr. JC also documented that the Veteran inquired whether his 
hypertension began during active service.  The cardiologist 
noted that the Veteran had several in-service blood pressure 
readings showing diastolic near 90 mm of hg, with an 
occasional systolic reading above 140.  He was "not sure" 
if the Veteran would qualify as hypertensive during service, 
since there were other readings within normal range.  

In addition, the cardiologist pointed out that the Veteran 
was several years older and multiple pounds heavier than when 
in service.  He provided an opinion that, after reviewing the 
Veteran's record, his hypertension "might have" started 
during service.  

In September 2003, Dr. CP, a private physician, wrote that 
the Veteran had fluctuating blood pressure readings in the 
office of his primary care physician dating back to 1993, 
when his blood pressure was "150's/80's," and had been 
sporadic throughout the years.  Most blood pressure readings 
were in the 130's/70's.  Occasionally, however, and "more 
rarely," they were in the 150's/80's.  This included records 
dating from 1993 to the date of the letter.  

The Veteran underwent a VA examination in January 2003.  The 
examiner reviewed the claims file and noted numerous blood 
pressure readings during service.  The examiner also 
documented the current complaints, including headaches and 
dizziness over the four previous months.  The Veteran 
indicated that he had been on high blood pressure medication 
since 1992.  

The examiner also performed a thorough clinical examination.  
On physical examination, the Veteran's blood pressure, right 
arm, was 138/80 supine, 120/70 sitting, and 120/74 upright; 
120/78 left arm upright.  

Based on her examination, the examiner provided a diagnosis 
of mild labile essential hypertension found during the 
Veteran's active service in 1991-1992; no functional 
impairment; currently well controlled.  

As noted, in October 2008, VA attempted to schedule the 
Veteran for a subsequent VA examination.  The Veteran failed 
to respond.  

In support of his claim, the Veteran asserted that he was 
monitored for increased blood pressure during service and 
received medication within one year following service.  He 
also indicates that his blood pressure had worsened over the 
years.  

Upon review of the evidence, the Board finds that the claim 
of service connection must be denied.  The Veteran's 
hypertension was not actually diagnosed until many years 
after service.  The passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Even though a disability is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
"incurred" during service, or by evidence that a 
presumption period applies.  Velez v. West, 11 Vet. App. 148, 
152 (1998).  

In this case, however, the evidence does not establish that 
the Veteran's hypertension had its clinical onset during his 
period of his period of active service or within one year 
thereafter.  

First, the Board notes, during service, in February 1992, a 
physician specifically indicated that the Veteran did not 
suffer from hypertension.  Moreover, the Veteran underwent a 
VA examination within one year following service, which did 
not establish a diagnosis of hypertension and even reported 
normal blood pressure readings.  

More recently, the post-service medical evidence shows a 
diagnosis of labile, or fluctuating, blood pressure readings.  
In fact, the record includes several notations of low blood 
pressure (hypotension) following service.  

The Board has given careful consideration to the medical 
opinions of record, which are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

The Board, however, is not obligated to accept a physician's 
opinion.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993).  The 
Board's duty is to assess the credibility and probative value 
of medical evidence.  See Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  

The probative weight of medical evidence is based on a 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In fact, the most probative value of a medical opinion comes 
from its reasoning.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 304 (2008).  A bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  

Similarly, medical opinions expressed in speculative language 
do not provide the degree of certainty required for medical 
nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In that regard, the private, treating cardiologist indicated 
that the Veteran's current hypertension might have started in 
service.  He further qualified this tentative opinion, 
however, by expressing his uncertainty as to whether the 
Veteran was actually hypertensive during service.  The Board 
finds that his opinion is framed in language too speculative 
to provide the degree of certainty needed to establish a 
medical nexus.  See Stegman, 3 Vet. App. at 230.  

The cardiologist's opinion also weighs against the Veteran's 
claim since he emphasized the significance of the Veteran's 
age and weight during the intervening years following 
service.  

The January 2003 VA examiner's opinion appears to support the 
Veteran's claim by concluding that the Veteran's blood 
pressure readings during service indicated hypertension.  
This opinion is assigned little probative value, however, 
since she did not provide a nexus opinion and offered no 
rationale for the conclusions given.  See Nieves-Rodriquez, 
22 Vet. App. at 304; Miller, 11 Vet. App. at 348.  

For these reasons, the medical evidence of record does not 
serve to establish that the Veteran's claimed hypertension 
had its clinical onset during service.  

In making its determination, the Board has also carefully 
considered the Veteran's lay assertions, as cited above.  The 
Veteran, as a layperson, is competent to report on the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

Accordingly, his lay statements to this extent constitute 
competent evidence.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge).  

Lay evidence can be competent evidence regarding diagnosis 
and etiology if (1) the layperson is competent to identify 
the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).  

The Veteran in the present case, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or etiology opinion.  The 
Veteran has also not reported a contemporaneous medical 
diagnosis or provided lay testimony of symptomatology 
supporting a later diagnosis.  

Therefore, his lay opinion does not constitute competent 
medical evidence in support of his claim and lacks probative 
value.  See Jandreau, 492 F.3d at 1376-77; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

For these reasons, the Board finds that the evidence does not 
support the Veteran's claim of service connection for 
hypertension and service connection must be denied.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for hypertension is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  






 Department of Veterans Affairs


